Citation Nr: 0335399	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-05 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a waiver of recovery of VA nonservice-
connected pension benefits in the amount of $3,465.

2.  Entitlement to a waiver of recovery of VA nonservice-
connected pension benefits in the amount of $6,543.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to 
December 1946 and from February 1951 to March 1954.

This case comes to the Board of Veterans' Appeals (Board) by 
means of two decisions rendered by the Committee on Waivers 
and Compromises of the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
April 2001.

The Board notes that the veteran requested a personnel 
hearing before RO personnel on his April 2002 substantive 
appeal.  Thereafter, he submitted a statement in October 2002 
withdrawing his request for a hearing and asking that his 
claim be forwarded to the Board.  As the veteran has 
withdrawn his request for a hearing, further action in this 
regard is not required and the case is ready for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was awarded VA nonservice-connected pension 
benefits in July 1990.  At that time, he indicated that his 
only source of income was from Social Security.

2.  In October 1991, an overpayment of pension benefits in 
the amount of $873 was as a result of an adjustment in his 
countable family income created when the veteran failed to 
report Social Security benefits for his dependent daughter.  
The recovery of this overpayment was subsequently waived.

3.  In January 1999, an overpayment of pension benefits in 
the amount of $147 was created as a result of an adjustment 
in his countable family income created as the evidence showed 
that the veteran was in receipt of a greater Social Security 
benefit than he previously reported.  A waiver of recovery of 
this overpayment was subsequently denied as the entire amount 
of the overpayment had been recovered despite the veteran's 
assertion of financial hardship.

4.  In May 2000, the RO received information that the 
veteran's wife was in receipt of Social Security benefits 
that had not previously been reported as family income.  
Accordingly, the veteran's pension benefits were reduced from 
December 1999 resulting in the creation of an overpayment of 
pension benefits in the amount of $3,465.  

5.  Thereafter, the RO received additional information that 
the veteran's wife was in receipt of additional Social 
Security benefits that had not previously been reported as 
family income.  Accordingly, the veteran's pension benefits 
were reduced from March 1998 resulting in the creation of an 
additional overpayment of pension benefits in the amount of 
$6,453.

6.  The veteran acted in bad faith in failing to timely 
inform VA of additional Social Security benefits received for 
by his wife and dependent children.  


CONCLUSIONS OF LAW

1.  Waiver of recovery of the overpayment in the amount of 
$3,465 is precluded by the finding of bad faith on the part 
of the veteran.  38 U.S.C.A. §§ 5107A, 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2003).

2.  Waiver of recovery of the overpayment in the amount of 
$6,453 is precluded by the finding of bad faith on the part 
of the veteran.  38 U.S.C.A. §§ 5107A, 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  The notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (Nov. 9, 2000) do not apply 
to this appeal.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  The Board does find that the development conducted 
by the RO in this case fully meets the requirements of the 
provisions of 38 U.S.C.A. § 5107 (West 2002).  The RO has 
appropriately notified the veteran of the applicable law and 
regulations, and the reasons and bases for its denial, in its 
statements of case (SOCs). 


Evidentiary Background:  By rating action dated in July 1990, 
the RO awarded the veteran a permanent and total disability 
rating for nonservice-connected pension purposes.  The 
veteran was notified of this award by letter informing him 
that "VA pays a pension to make up the difference between 
countable annual income and the maximum annual rate."  The 
veteran was informed that his income from the Social Security 
Administration (SSA) had been included in his countable 
annual income for VA pension purposes.  There was no other 
source of family income listed.  Based on his reported annual 
Social Security benefits of $4,860 from November 1989 and 
$5,088 from December 1989, the veteran was award VA 
nonservice-connected pension benefits of $133 per month from 
November 1, 1989, and $139 per month from December 1, 1989.  
In this award letter, the veteran was advised that:

YOUR RATE OF VA PENSION IS DIRECTLY 
RELATED TO YOU/YOUR FAMILY'S INCOME.  
ADJUSTMENT TO YOUR PAYMENTS MUST BE MADE 
WHENEVER YOUR/YOUR FAMILY'S INCOME 
CHANGES.  THEREFORE, YOU MUST NOTIFY US 
IMMEDIATELY IF YOU/YOUR FAMILY 
RECEIVED(S) ANY INCOME FROM A SOURCE 
OTHER THAT SHOWN ABOVE.  YOU MUST ALSO 
REPORT ANY CHANGES IN THE INCOME SHOWN 
ABOVE.  FAILURE TO INFORM THE VA PROMPTLY 
OF INCOME CHANGES MAY RESULT IN THE 
CREATION OF AN OVERPAYMENT IN YOUR 
ACCOUNT.

(Emphasis in original).  Additionally, attached to the award 
letter was VA Form 21-8768, Disability Pension Award 
Attachment, which also set forth factors affecting his right 
to payment of pension.  

By letter dated in May 1991, the veteran was advised that his 
VA pension benefits had been increased to $169 per month 
effective from December 1, 1990, based on a countable income 
consisting only of his Social Security benefits.  Again, he 
was informed that his rate of VA pension was directly related 
to his and his family's income and that adjustments to income 
must be reported to VA.  He was also furnished with another 
VA Form 21-8768.  

In July 1991, the veteran submitted a VA Form 21-0515, 
Improved Pension Eligibility Verification Report (Veteran 
with no Dependents).  He reported that his only source of 
income was $539 per month from Social Security benefits.  He 
also reported $137.70 a year in family medical expenses.  He 
reported that he had unmarried dependent children.  In August 
1991, he provided information about his minor daughter.  

In August 1991, the veteran submitted a VA Form 21-0517-1, 
Improved Pension Eligibility Verification Report (Veteran 
with Children).  He reported $470 in Social Security benefits 
for himself from August 1990 to January 1991 and $539 from 
January 1991 to July 1992.  He also reported $270 in Social 
Security benefits for his daughter from August 1990 to 
January 1991 and $294 from January 1991 to July 1992.  He 
reported $368.90 of unreimbursed annual family medical 
expenses.

Due to a question regarding the custodian of his minor 
daughter, the veteran was asked by letter dated in September 
1991 to provide the name and address of the person having 
custody of his child.  The veteran responded by indicating 
that his daughter was in the custody of her mother.  While 
the veteran could not send her money, his daughter received a 
Social Security check based on his benefits.  

By letter dated in October 1991, the veteran was advised that 
his VA pension benefits had been decreased to $56 per month 
effective from December 1, 1991, based on a countable income 
consisting only of Social Security benefits.  His reported 
unreimbursed medical expenses were considered in his 
countable income.  Again, he was informed that his rate of VA 
pension was directly related to his and his family's income 
and that adjustments to income must be reported to VA.  He 
was also furnished with another VA Form 21-8768.  

By a separate letter dated in October 1991, the veteran was 
informed that, in order for him to claim his daughter as a 
dependent for pension purposes, VA needed proof that he was 
legally responsible for her support and that he had a legal 
right to exercise parental control.  Also, the RO needed 
verification of the amount of Social Security benefits he 
received each month.  He was asked to send a copy of his 
Social Security award letter showing the amounts he received 
the prior year and what he was presently receiving.  The 
veteran responded by submitting court records showing that he 
was required to pay child support for his daughter.  He also 
submitted an award letter from SSA showing an award of $509 a 
month from May 1991 and a letter from SSA dated in February 
1988 showing that his daughter was entitled to $242.10 a 
month from August 1988 to December 1988 based on his work and 
earnings history.  

By letter dated in November 1991, the veteran was advised 
that his VA pension benefits had been amended to reflect 
changes in his countable income.  He was awarded $93 per 
month from August 1990; $99 per month from December 1990; $80 
per month from June 1991; $239 per month from August 1991; 
and $80 per month from August 1992.  He was informed that 
these adjustments included benefits for his child.  He was 
told that he was to notify VA immediately if there was any 
change in the number or status of his dependents.  Again, he 
was informed that his rate of VA pension was directly related 
to his and his family's income and that adjustments to income 
must be reported to VA.  He was also furnished with another 
VA Form 21-8768.  

By letter dated in March 1992, the veteran was advised that 
his VA pension benefits had been amended to $111 per month 
from December 1991 and $83 per month from August 1992.  
Again, he was informed that his rate of VA pension was 
directly related to his and his family's income and that 
adjustments to income must be reported to VA.  He was also 
furnished with another VA Form 21-8768.  

The record reflects that an overpayment in the amount of $873 
was created due to the additional amount of Social Security 
income that the veteran reported for his daughter.  The 
veteran requested a waiver of this overpayment in March 1992.  
The waiver was granted in July 1992 as it was determined that 
collection of the overpayment would create an undue financial 
hardship on the veteran and would be contrary to equity and 
good conscience.  

In August 1992, the veteran submitted a VA Form 21-0517, 
Improved Pension Eligibility Verification Report (Veteran 
with Children).  He reported $558.80 a month in SSA benefits 
for himself and $305 a month for his daughter.  He reported 
$431of unreimbursed annual family medical expenses.  Attached 
to this report was an official record from the SSA showing 
that his monthly Social Security benefits were $558.80.  
Thereafter, the RO informed the veteran that he would be paid 
VA compensation as his monthly compensation benefit ($83) was 
greater than his pension would be in light of his reported 
Social Security benefits. 

In a VA Form 21-527, Income-Net Worth Statement, received in 
June 1993, the veteran reported $775.60 a month in Social 
Security benefits.  He reported that the Social Security 
benefit paid to his daughter would terminate after his July 
check.  

Thereafter, in a VA Form 21-527 dated in September 1995, the 
veteran reported $549 a month in Social Security benefits in 
addition to his 10 percent VA disability compensation.  

By rating action dated in May 1996, the RO awarded special 
monthly pension at the housebound rate, effective from 
September 1995.  The veteran was notified of this decision by 
letter.  He was informed that his monthly rate of pension 
would be $236 from October 1995 and $237 from December 1995.  
His pension was based on a countable income which included 
$7,141 in Social Security benefits and $553 in unreimbursed 
medical expenses from October 1995 and $7,326 in Social 
Security benefits and $510 in unreimbursed medical expenses 
from December 1995.  He was informed that his monthly benefit 
was at the rate of a veteran with no dependents.  He was 
provided with a VA From 21-8768, Disability Pension Award 
Attachment.  By separate letter also dated in May 1996, the 
veteran was reminded that his rate of VA pension depended on 
his total family income which included his income and that of 
his dependents.  He was informed that VA "must adjust your 
payments whenever this income changes."  Again, he was 
informed that failure to promptly tell VA about income 
changes may create an overpayment which would have to be 
repaid.  

In January 1997, the veteran submitted a VA form 21-686c, 
Declaration of Status of Dependents, showing that he had 
recently married.  Attached to this form was a copy of a 
marriage certificate verifying that his marriage took place 
in January 1997.

In February 1997, the veteran submitted a VA Form 21-0517-1, 
Improved Pension Eligibility Verification Report (Veteran 
with Children).  He indicated that he was married with two 
unmarried dependent children in his custody.  He reported 
that neither he, nor his wife, received wages at any time 
during the previous 12 months.  He reported $580 in Social 
Security benefits for himself with no Social Security 
benefits or any other income from his wife.  During a 
telephone conversation with RO personnel, the veteran 
reported that the two children in his custody were his 
grandchildren whose parents were deceased.  His wife had a 
22-year-old child and her three-year-old grandchild living 
with her and the veteran.  

By letter dated in February 1997, the veteran was advised 
that his VA pension benefits had been amended to $454 per 
month from February 1997.  His pension was based on his 
report of $7545 Social Security benefits for himself and $0 
for his wife.  His $545 of unreimbursed medical expenses was 
considered in his award.  He was informed that his pension 
benefit included benefits for his wife and that he must 
inform VA immediately of any change in the number or status 
of his dependents.  Furthermore, he was informed that his 
rate of VA pension was directly related to his and his 
family's income and that adjustments to income must be 
reported to VA.  He was also furnished with another VA Form 
21-8768.  He was asked to furnish a copy of his latest Social 
Security Award Letter or other statement from SSA showing his 
monthly benefit rate and effective date of the benefit.  

In October 1997, the veteran submitted a VA form 21-686c, 
Declaration of Status of Dependents, indicating that he had 
two unmarried dependent children living with him.  He 
reported that the children had no income except for $241 in 
AFDC.  Attached to this form was a copy of a September 1997 
court order showing that the veteran and his wife had adopted 
his two minor grandchildren.  

By letter dated in October 1997, the veteran was advised that 
his VA pension benefits had been amended to $695 from October 
1997.  His pension was based on his report of $7545 Social 
Security benefits for himself and $0 for his wife and 
children.  His $525 of unreimbursed medical expenses was 
considered in his award.  He was informed that his pension 
benefit included benefits for his wife and children and that 
he must inform VA immediately in the change in number or 
status of his dependents.  Furthermore, he was informed that 
his rate of VA pension was directly related to his and his 
family's income and that adjustments to income must be 
reported to VA.  He was also furnished with another VA Form 
21-8768.  He was asked to furnish a copy of his latest Social 
Security Award Letter or other statement from Social Security 
showing his monthly benefit rate and effective date of the 
benefit.  

In June 1998, information was received from the Social 
Security Administration which revealed that the veteran's 
Social Security benefits were in a larger amount that had 
previously been reported.  By letter dated in October 1998, 
the veteran was informed of a proposal to reduce his pension 
payments from $710 to $698 effective from December 1997 due 
to evidence showing that his family income or net worth had 
changed.   The veteran responded by submitting a statement in 
November 1998 indicating that he had been in receipt of 
Social Security benefits since 1988 and the information had 
always been available to VA.  Attached to this statement was 
a letter from SSA indicating a new Social Security benefit 
amount of $653.80 a month.  

Thereafter, the RO reduced the veteran's nonservice-connected 
pension payments.  By letter dated in January 1999, the 
veteran was informed that his pension benefits were being 
reduced to $698 from December 1997 and $707 from December 
1998.  This pension was based on his report of $7845 Social 
Security benefits for himself and $0 for his wife.  His $525 
of unreimbursed medical expenses was considered in his award.  
He was informed that his pension benefit included benefits 
for his wife and that he must inform VA immediately in the 
change in number or status of his dependents.  Furthermore, 
he was informed that his rate of VA pension was directly 
related to his and his family's income and that adjustments 
to income must be reported to VA.  He was also furnished with 
another VA Form 21-8768. 

In January 1999, the veteran was informed of an overpayment 
of VA pension benefit in the amount of $147.  Thereafter, he 
requested a waiver of the overpayment of $147.  On a 
Financial Status Report received in February 1999, the 
veteran reported $662 in Social Security Income and $707 in 
other income for a total monthly net income of $1,369.  He 
did not report any income for his wife.  He reported $1,278 
in monthly expenses.  Thus, his net income exceeded his 
expenses by $91.  

In June 1999, the Committee on Waivers and Compromises denied 
the veteran's request for waiver.  The Committee noted that 
the overpayment had been repaid.  

In May 2000, the RO received information from the Social 
Security Administration which revealed that the veteran's 
wife was in receipt in Social Security benefits which had not 
previously been reported as family income.  By letter dated 
in August 2000, the veteran was informed of a proposal to 
reduce his pension payments from $724 to $409, effective from 
December 1999 due to evidence showing that his family income 
or net worth had changed as his wife received income that had 
not been previously reported.  The veteran responded by 
requesting immediate adjustment of his pension to prevent an 
overpayment.  Thereafter, in October 2000, the RO reduced the 
veteran's nonservice-connected pension payments.  This action 
resulted in an overpayment of VA pension benefits in the 
amount of $3,465.  

Similarly, by letter dated in December 2000, the veteran was 
informed of a proposal to reduce his pension payments from 
$698 to $393 from March 1998 due to evidence showing that his 
family income had been underreported and that his wife had 
received additional income that had not been previously 
reported.  Thereafter, in January 2001, the RO reduced the 
veteran's nonservice-connected pension payments effective in 
March 1998.  This action resulted in another overpayment of 
VA pension benefits in the amount of $6,453.  

On a Financial Status Report received in February 2001, the 
veteran reported $653 in monthly Social Security Income for 
himself; $327 a month for his wife; and $327 a month for each 
of his children.  He also reported $15 in other income.  His 
total monthly family income was $1649.  His monthly expenses 
totaled $1663.    Thus, his monthly net expenses exceeded his 
expenses by $14.  

In March 2001, the RO received the veteran's request for a 
waiver of both of the pension overpayments.   He indicated 
that recovery of this debt would create a hardship on his 
family.

On a March 2001 Improved Pension Eligibility Verification 
Report, the veteran reported that his monthly family income 
was $1633.  This income consisted of Social Security benefits 
in the amount of $652 for the veteran, $327 for his wife, and 
$654 for his children.  

In separate decisions issued in April 2001, the Committee 
denied waiver of both overpayments.  The Committee determined 
that the veteran had acted in bad faith.  Thus, waiver of the 
overpayment was precluded.  The veteran subsequently 
perfected an appeal to the Board.  


Legal Criteria:  Under pertinent VA regulations, recovery of 
an overpayment of any benefit made under laws administered by 
the VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and if 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
C.F.R. § 1.963(a) (2003).

The term "bad faith" generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA benefits 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
38 C.F.R. § 1.965(b)(2).  

A "lack of good faith" is absence of an honest intention to 
abstain from taking unfair advantage of the government.  
38 C.F.R. § 1.965(b)(3).

The term "equity and good conscience" means arriving at a 
fair decision between the claimant and VA; the decision 
should not be unduly favorable or adverse to either side. 38 
C.F.R. § 1.965(a).  The standard is for application when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of VA's 
rights.  Id.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on VA's part, whether there 
would be undue financial hardship resulting from recovery of 
the overpayment from the debtor, whether recovery of the 
overpayment would defeat the purpose of benefits otherwise 
authorized, whether and to what extent there was any unjust 
enrichment, and whether the debtor changed position to his or 
her detriment in reliance of VA benefits.  38 C.F.R. § 
1.965(a)(1)-(6); Ridings v. Brown, 6 Vet. App. 544 (1994).


Analysis:  As noted, recovery of overpayment of any benefits 
made under laws administered by the VA may be waived if there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver.  In this case, the RO determined that 
the veteran acted in bad faith in his dealings with VA.  The 
Board concurs with this finding.  

Specifically, the Board is troubled by the failure of the 
veteran to report the Social Security Income of his wife and 
children despite multiple letters from VA addressing the need 
to immediately notify VA of any change in income, number of 
dependents, marital status, and the like.  In particular, the 
veteran was informed of his responsibility to report family 
income by letters and Disability Pension Award Attachments in 
July 1990, May 1991, October 1991, November 1991, March 1992, 
May 1996, February 1997, and October 1997.  

The veteran's prior dealings with VA show that he was aware 
of the need to report the Social Security income of his 
dependents to VA.  Prior to the creation of the overpayments 
at issue, he reported the Social Security income of his 
daughter and furnished the RO with a copy of a letter from 
SSA showing that benefits for his daughter had been awarded 
in 1991.  He also reported his daughter's Social Security 
income in 1992.  Similarly, when his daughter's Social 
Security benefits were about to be terminated due to her 
reaching the age of majority, the veteran promptly informed 
the RO so that his pension benefits would be amended.  Based 
on the veteran's past actions, the Board concludes that the 
veteran had knowledge of his responsibility to report the 
Social Security income of his family members.  

Moreover, the veteran's pension benefits had been the subject 
of previous overpayments.  The overpayments of $873 in 1992 
and $147 in 1999 were created as the veteran did not report 
countable Social Security income to VA.  Of particular note, 
is the 1992 overpayment which was created because the veteran 
did not report Social Security income of his dependent 
daughter.  The creation of these overpayments shows that the 
veteran knew that his failure to report the Social Security 
income for his dependents would result in an overpayment of 
VA pensions benefits that would have to be repaid.  However, 
despite his prior overpayments, the veteran did not report 
the Social Security income of his wife and dependent children 
until he submitted his February 2001 Financial Status Report, 
several months after he had been informed that VA had 
received information that his wife had received unreported 
Social Security income.  

Therefore, because he had been notified by VA of the need for 
promptly informing VA of all sources of income and any 
changes to his income, the Board is of the opinion that the 
veteran was well aware that the Social Security income of his 
dependents should have been promptly reported to VA.  The 
fact that he failed to report it demonstrates bad faith on 
his part.  As the Board finds that the veteran acted in bad 
faith in failing to report additional family income, waiver 
of recovery of both overpayments is precluded by law.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 
(2003).


ORDER

Entitlement to waiver of recovery of the overpayment in the 
amount of $3,465 is denied.

Entitlement to waiver of recovery of the overpayment in the 
amount of $6,543 is denied.



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



